Allowable Subject Matter
Claims 1-3, and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: As indicated in the previous Office Action claims 5-7 was indicated allowable. Since the applicant incorporates the allowable features of these claims in independent form, 1-3 and 6-14 are now allowed.  Further prior art searches failed to produce any relevant results.  Thus, all the pending claims 1-3 and 6-14 are allowed.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.                        
/TADESSE HAILU/      Primary Examiner, Art Unit 2173